Order entered April 2 , 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00372-CV

                    IN RE ANDREW DAVID MALONE, JR., Relator


                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. F86-95910-QN

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                        /David W. Evans/
                                                        DAVID EVANS
                                                        JUSTICE
       .